Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/20.
Applicant’s election of species A-I and B-I in the reply filed on 12/22/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baxter et al. (U.S. PGPub 2018/0266761).
Regarding claim 1, Baxter teaches a method, comprising flowing a fluid stream (element 304/318) including one or more freezable components (becomes element 308) 
Regarding claim 2, Baxter teaches the fluid stream is a flue gas (para. 0011) and the one or more freezable components includes CO2 or water (per para. 0011).
Regarding claim 4, Baxter teaches the deforming of at least part of the cooled surface comprises one or more of elongating, compressing, expanding the cooled surface within an elastic tolerance of the cooled surface (per para. 0010, the expanding and contracting meets these terms limitations).
Regarding claim 5, Baxter teaches the cooled surface comprises an outer surface of a tube carrying a flowing coolant (element 312; per para. 0029).
Regarding claim 6, Baxter teaches the tube has a shape comprising a series of sinusoidal bends (per fig. 6).
Regarding claim 8, Baxter teaches receiving the separated frozen deposit into a capture area (area of element 316).
Regarding claim 9, Baxter teaches transporting the separated frozen deposit from the capture area to a heating area where the heating step is executed (per para. 0013).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (U.S. PGPub 2018/0266761) in view of Adamson (U.S. PGPub 2016/0090542).
Regarding claim 3, Baxter does not teach the fluid stream is primarily composed of methane on a molar basis and the one or more freezable components includes CO2, water, or benzene.
Adamson teaches using a freezing system with heat exchangers to separate fluid stream primarily composed of methane (para. 0010 and 0002 note that primarily would include on a molar basis) and the one or more freezable components includes water (para. 0002).  It would have been obvious before the time of filing to use the system of Baxter to separate the substances as taught by Adamson, the motivation for doing so would be to prevent issues in transportation of the primary gas (para. 0002).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (U.S. PGPub 2018/0266761) in view of Ulrich et al. (U.S. Patent 3,971,343).
Regarding claim 7, Baxter does not teach the cooled surface has a moveable end and a fixed end, and the deforming comprises moving the moveable end of the cooled surface while holding fixed the fixed end.
Ulrich teaches teach the coil surface (element 5) has a moveable end (per fig. 4 the bottom ends of elements 5) and a fixed end (per fig. 4, the top ends of elements 5), and the deforming comprises moving the moveable end of the coil surface while holding fixed the fixed end (per fig. 4).  It would have been obvious before the time of filing to modify the system of Baxter to include the deforming means of Ulrich, the motivation for doing so would be to prevent jarring effects from transferring to the outer body of the heat exchanger (Col. 1, ln 5-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763